Pbb Cubiam:
Ullrich replevied certain animals and a hay rake from Keeler and Taft. Their defense .consisted of a justification of the taking, upon the claim that as against his creditors the property belonged to one John Cawker, and that it was taken by Taft as constable, on an execution upon a justice’s judgment in favor of Keeler and against Cawker. To make out the justification, they gave evidence of the judgment, which was rendered in December, 1873, and also submitted evidence tending to show that Cawker sold to one Smith in October, 1871, and that Smith sold to Ullrich in July, 1873. These sales, it was insisted by Keeler and Taft, were fraudulent. There was no evidence, however, to show that Keeler was a creditor of Cawker at the time of either of these transactions, or that they were had in contemplation of any future indebtedness of ' Cawker, or that Keeler became Oawker’s creditor upon any faith that the property hi question belonged to Cawker. In short, there was no proof to place Keeler in a position to question the rectitude of these *89bargains, and the circuit judge very properly so charged. A claim is made that the judgment set up by Keeler was bad, but it is not necessary to inquire about that.
The defense wholly failed upon the ground mentioned, and the judgment should be affirmed, with costs.